NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is only binding on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3771-13T2
                                               A-3772-13T2

IN THE MATTER OF KATHLEEN
CARR, TRENTON PSYCHIATRIC
HOSPITAL, DEPARTMENT OF
HUMAN SERVICES.

______________________________

           Argued September 12, 2016 – Decided August 7, 2017

           Before Judges Nugent and Haas.

           On appeal from the New Jersey Civil Service
           Commission, Docket Nos. 2012-1708 and 2012-
           2828.

           Dominick Bratti argued the cause for appellant
           (Budd Larner, P.C., attorneys; Mr. Bratti, of
           counsel and on the briefs).

           Christopher   J.   Hamner,   Deputy   Attorney
           General, argued the cause for respondent
           Trenton Psychiatric Hospital (Christopher S.
           Porrino, Attorney General, attorney; Melissa
           H. Raksa, Assistant Attorney General, of
           counsel; Christopher M. Kurek, Deputy Attorney
           General, on the briefs).

           Christopher S. Porrino, Attorney General,
           attorney   for   respondent   Civil   Service
           Commission (Pamela N. Ullman, Deputy Attorney
           General, on the statement in lieu of brief).

PER CURIAM
       Appellant          Kathleen         Carr       appeals          from        two

Civil Service Commission (CSC) final administrative decisions,

both    issued    March    13,   2014.      The   first    decision     upheld     her

suspension and demotion; the second decision upheld her removal

from office.        For the reasons that follow, we affirm.1

       During the time she committed the infractions that resulted

in her suspension and demotion, and removal, appellant was employed

at Trenton Psychiatric Hospital (TPH) in the position of Personnel

Assistant 1.         On May 24, 2011, TPH served appellant with a

Preliminary      Notice    of    Disciplinary     Action     (PNDA)    proposing      a

twenty-day suspension and a demotion from her position as Personnel

Assistant 1 to Personnel Assistant 2 (the suspension action).

       The   PNDA    specified     the    following    charges:       incompetency,

inefficiency        or   failure     to    perform    duties,      N.J.A.C.     4A:2-

2.3(a)(1);       insubordination,         N.J.A.C.    4A:2-2.3(a)(2);         conduct

unbecoming a public employee, N.J.A.C. 4A:2-2.3(a)(6); neglect of

duty, N.J.A.C. 4A:2-2.3(a)(7); other sufficient cause, N.J.A.C.

4A:2-2.3(a)(11);         falsification,      Administrative        Order   4:08-C8;

insubordination, Administrative Order 4:08-C9; violation of a

rule,    regulation,      policy,     procedure,     order    or    administrative

action, Administrative Order 4:08-E1; and intentional abuse or



1
   Appellant filed separate appeals.                 We have consolidated the
appeals for purposes of this opinion.
                            2                                                 A-3771-13T2
misuse of authority or position, Administrative Order 4:08-E2.

The PNDA summarized appellant's infractions:

            You   began    your  employment   at   Trenton
            Psychiatric Hospital after being transferred
            from Ancora Psychiatric Hospital on November
            20, 2010.     Since your transfer to Trenton
            Psychiatric Hospital, you have violated
            policies    and   procedures,   misused   your
            authority to perform actions where there is a
            direct conflict of interest, failed to carry
            out an order, failed to complete assignments
            in a timely manner, acted in an insubordinate
            manner, and falsified information.

       Following      an   October     19,      2011   departmental        hearing,   TPH

prepared a Final Notice of Disciplinary Action (FNDA) on November

9, 2011, which imposed a twenty-day suspension and a demotion to

the position of Personnel Assistant 2.                   The FNDA did not include

the effective dates of the sanctions.

       Appellant      filed    an   administrative        appeal,     which     the   CSC

transmitted      to   the     Office       of   Administrative       Law    (OAL)    as   a

contested matter.           The OAL received the matter on January 17,

2012.    A month later, on February 23, 2012, TPH filed an amended

FNDA,    which   included       the    dates      appellant    was     to    serve    her

suspension – July 8, 2011 to August 4, 2011 – as well as the

effective date of her demotion, July 8, 2011.

       Meanwhile, within two months of serving appellant with the

PNDA, TPH served appellant with a second PNDA seeking her removal

from    office   (the      removal     action).         The   PNDA    enumerated      the

                                       3                                        A-3771-13T2
following charges: failure or excessive delay in carrying out an

order which would not result in danger to persons, Administrative

Order B4-1; insubordination, N.J.A.C. 4A:2-2.3(a)(2);                    conduct

unbecoming    a    public     employee    N.J.A.C.     4A:2-2.3(a)(6);       other

sufficient    cause     N.J.A.C.       4A:2-2.3(a)(11);       insubordination    -

intentional disobedience or refusal to accept a reasonable order,

disrespect or use of insulting or abusive language, Administrative

Order C9-3; and, divulging confidential information without proper

authority, Administrative Order C10-1.

     The PNDA specified instances of appellant's failure to update

management or Employee Relations concerning an employee's job

performance; making unprofessional comments about a member of TPH

management;       breaching     confidentiality;        and     discussing    the

disciplinary history of another TPH employee.

     The PNDA concluded: "You have been served with two (2)

separate     [d]isciplinary       [a]ctions      for   [i]nsubordination       and

[c]onduct    [u]nbecoming.         Your     continual    refusal    to   conduct

yourself in a proper and professional manner has led to this third

[d]isciplinary [a]ction."

     Following      a   January    31,    2012   departmental      hearing,   TPH

personnel prepared a February 24, 2012 FNDA, which imposed the

removal effective August 5, 2011.



                                   4                                     A-3771-13T2
     Appellant    filed   an   administrative     appeal,   which   the   CSC

transmitted to the OAL.         The Administrative Law Judge (ALJ) to

whom the suspension and removal actions were assigned conducted

hearings over seven non-consecutive days commencing September 25,

2012, and concluding February 14, 2013.           The ALJ held the hearing

records open until May 29, 2013, when he received final post-

hearing briefs.    On August 16, 2013, the ALJ issued comprehensive

written opinions in both actions.

     In the suspension action, after comprehensively recounting

the evidence, including the examination and cross-examination of

the witnesses, the ALJ upheld appellant's suspension and demotion.

Significantly,    the   ALJ    determined   the   witnesses   presented   on

behalf of TPH were credible:

          I FIND that, although appellant attempted to
          discredit the testimony of all of those TPH
          witnesses    through  cross-examination,     the
          absence of any direct testimony by either
          appellant (who, it is noted, did not testify)
          or any witnesses on her behalf as it applied
          to the plethora of charges and specifications
          which      were      generated        in     the
          suspension/demotion discipline caused the
          bulk of the testimony of the TPH witnesses to
          remain intact, viable and credible at the
          conclusion of the matter. Thus, appellant's
          efforts    to   attempt     to   discredit   the
          testimonies of the TPH witnesses on cross-
          examination failed even though she attempted
          to    bootstrap    a   global     defense,   and
                                  [2]
          particularly a Winters       type defense, based

2
    Winters v. N. Hudson Reg'l Fire and Rescue, 212 N.J. 67
(2012).
                            5                             A-3771-13T2
             upon those witnesses' testimonies. And I so
             FIND.    Each of those witnesses presented
             cogent, relevant testimony regarding the
             respective roles they played in this matter.

       The   ALJ   determined,   among     other    findings,    that    upon

appellant's permanent transfer to TPH from Ancora Psychiatric

Hospital, she was tasked with preparing a step-by-step manual to

a   new   electronic   payroll   system,   New     Jersey   Electronic   Cost

Accounting and Timesheet System (eCATS).            Despite inquiries from

supervisors, the TPH Deputy Chief Executive Officer, and personnel

in the main office of the Department of Human Services, appellant

never completed the manual.        Rather, she challenged the "ASAP"

nature of completing the project, questioned its urgency, and

eventually produced some type of manual that had been used at

Ancora but was unsuitable for the payroll transition occurring at

TPH.      When preparation of the manual was ultimately tasked to

another employee, the employee completed a draft within five days.

       The ALJ further determined appellant had committed numerous

other offenses, which included failing to produce information

regarding three employees who had been overpaid certain benefits,

and deleting a personal identifier.              These were examples of

appellant's recurrent failure to respond to periodic directives

from supervisors.

       In addition to the foregoing findings, the ALJ determined

from the evidence appellant had "violated numerous policies and
                           6                            A-3771-13T2
procedures regarding her handling of her own personal matters."

These included scheduling her own fingerprinting at TPH while she

was still employed at Ancora, "inappropriately provid[ing] a code

which authorized TPH to pay for her fingerprinting and, in the

process,     [failing]   to    obtain   the     proper    authorizations     to

appropriately obligate TPH to pay for [the] fingerprinting."

     These were not all of the violations of policy, procedure,

or ethics the ALJ found appellant committed.                Others included

completing     and   reviewing    her    own     FMLA    leave   application;

submitting an employment application with glaring deficiencies,

including the omission of two previous periods of employment with

the State; exhibiting a loud, aggressive and abusive attitude

toward another TPH employee; and processing another employee's

leave request after being told by a supervisor not to do so without

first consulting the supervisor.

     The ALJ concluded TPH had proved the charges of incompetency,

inefficiency    or   failure     to   perform    duties;    insubordination;

conduct unbecoming a public employee; and other sufficient cause,

including falsification; insubordination; and intentional abuse

or misuse of authority or position.             The ALJ upheld the penalty

of suspension and demotion.

     In the removal action, the ALJ also found TPH's witnesses

credible.    The ALJ found:

                                 7                                    A-3771-13T2
          although appellant repeatedly attempted to
          discredit the testimony of all of the TPH
          witnesses through cross-examination or by
          curiously calling them even as her own
          witnesses, the absence of any direct testimony
          by appellant herself caused the bulk of the
          testimony of the TPH witnesses to remain
          intact, viable and credible at the conclusion
          of the matter.

The ALJ also found "the only real witness on behalf of [appellant]"

turned out to be "as much of a corroborating witness on behalf of

TPH as were the other witnesses."

     Based on the testimony presented by TPH's witnesses, the ALJ

determined     appellant     breached   confidentiality       and   privacy

principles by ranting to a "subordinate employee" about another

employee's discipline, and in the process, referring to yet a

third employee by a derogatory name and a vulgar epithet.           The ALJ

characterized appellant's conduct as "reprehensible and a direct

example of unbecoming conduct by a public employee."

     In addition to this incident, the ALJ determined appellant

disregarded completely verbal and written orders to assess the

time and attendance of her staff as well as their performance.

The ALJ found appellant's conduct insubordinate, unbecoming, and

particularly     egregious     since    appellant   was   a     management

supervisor.

     Although rejecting certain charges, the ALJ concluded:

          failure or excessive delay in carrying out an
          order which would not result in danger to
                            8                                       A-3771-13T2
            persons under Administrative Order 4:08 B4;
            Insubordination under N.J.A.C. 4A:2-2.3(a)2;
            Conduct unbecoming a public employee under
            N.J.A.C. 4A:2-2.3(a)6; and Other sufficient
            cause under 4A:2-2.3(a) (then and previously)
            (11)   to   wit,    and   specifically,   (1)
            insubordination under Administrative Order
            4:08 C9, and (2) divulging of confidential
            information without proper authority under
            Administrative Order 4:08 C10 have been
            established by TPH and that those charges are
            AFFIRMED.

The ALJ upheld the removal of appellant from office.

     The CSC adopted the ALJ's findings and upheld the discipline

imposed in both the suspension and removal actions.    These appeals

followed.

     In the eleven points appellant raises on her appeal of the

suspension action, she challenges as arbitrary and capricious, or

as unsupported by the evidence,    virtually every material factual

finding the ALJ made.     She asserts the ALJ erred by failing to

make specific credibility findings and by relying on testimony

implicitly or explicitly found to be suspect.     She claims the ALJ

failed to properly address her argument that the accumulation of

a series of alleged infractions was fundamentally unfair and

pretextual, as well as her objection to TPH's allegedly illegal

conduct.    Appellant also argues the CSC erred in failing to find

or even address her contention the ALJ was biased against her.

     In the removal action, appellant makes similar arguments on

appeal. She contends the ALJ's determinations that she disregarded
                            9                              A-3771-13T2
directions     from    a    supervisor   and   was     insubordinate      are   not

supported by credible evidence.           She also contends the ALJ erred

in   determining      she   disclosed    confidential      information.         She

asserts the ALJ failed to properly address her argument that the

accumulation of a series of alleged infractions was fundamentally

unfair and pretextual. Lastly, she argues the ALJ made no findings

concerning either her prima facie case of retaliation or her claim

concerning TPH's allegedly pretextual conduct.

      Our review of the CSC's decision is limited.               Karins v. City

of Atl. City, 152 N.J. 532, 540 (1998) (citation omitted).                        We

will not disturb the CSC's final determination                    unless it is

arbitrary, capricious or unreasonable or lacks fair support in the

record.   Ibid.    (citation      omitted).      A   "strong     presumption      of

reasonableness        attaches"    to    the   CSC's    final    administrative

decisions.     In re Carroll, 339 N.J. Super. 429, 437 (App. Div.),

certif. denied, 170 N.J. 85 (2001).            That is so because agencies

generally have "expertise and superior knowledge of a particular

field."   Outland v. Bd. of Trs. of the Teachers' Pension & Annuity

Fund, 326 N.J. Super. 395, 400 (App. Div. 1999).                "If the original

findings are supported by substantial credible evidence in the

record as a whole, we must accept them." Ibid. (citation omitted).

      Having   considered      appellant's     arguments    in    light    of   the

record on appeal and our limited standard of review, we affirm the

                                   10                                      A-3771-13T2
CSC's   final   agency   decisions,   substantially   for   the   reasons

expressed by the ALJ and by the Commissioner.         The final agency

decisions are supported by sufficient credible evidence on the

record as a whole.       R. 2:11-3(e)(1)(D).    Appellant's arguments

are without sufficient merit to warrant further discussion. R.

2:11-3(e)(1)(E).

    Affirmed.




                               11                                 A-3771-13T2